Citation Nr: 1608324	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-03 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder. 

3.  Entitlement to service connection for an ear disability, to include tinnitus.

4.  Entitlement to a rating in excess of 10 percent for thoracolumbar spine traumatic arthritis.

5.  Entitlement to a rating in excess of 10 percent for uterine laceration with adhesions residuals.

6.  Entitlement to a compensable rating for acne keloiditis of the posterior head.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had verified active duty from October 1991 to September 1994.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and a June 2011 rating decision from the VA RO in Atlanta, Georgia.

In September 2015, the Veteran appeared for a Board hearing before the undersigned; a transcript of the hearing is of record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims held that VA erred in not considering the scope of a veteran's claim for service connection for a psychiatric disability as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In the instant case, the Veteran has claimed anxiety disorder but has also been diagnosed with depression and body dysmorphic disorder.  In light of Clemons, the Board has recharacterized the issue as reflected on the title page.  The Veteran has also testified that she experiences pain, swelling, and itching in her ears, which she associates with her claim for tinnitus.  Board Hearing Transcript 15.  The Board has therefore expanded this issue as reflected above.

The issue of entitlement to service connection for an undiagnosed illness was raised at the September 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  The Board requests that the AOJ contact the Veteran and provide her with the appropriate form to submit this new claim.

The issues of entitlement to service connection for tinnitus and an acquired psychiatric disorder, to a rating in excess of 10 percent for thoracolumbar spine traumatic arthritis, to a rating in excess of 10 percent for uterine laceration with adhesions residuals, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed May 1996 rating decision which denied service connection for mental trauma is final.  

2.  Evidence received since the unappealed rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.

3.  The Veteran's acne keloiditis of the posterior head affects at least 5 percent but less than 20 percent of the Veteran's total body or exposed area; it has not required treatment with any systemic therapy; it has not been shown to have any "characteristics of disfigurement;" there are no scars which are painful or unstable; and loss of hair has not affected more than 20 percent of the scalp.

CONCLUSIONS OF LAW

1.  The May 1996 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a 10 percent rating, but no higher, for acne keloiditis of the posterior head have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.118, Diagnostic Codes 7800, 7804, 7806, 7820, 7824, 7830 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent a comprehensive VCAA letter in August 2009, prior to the issuance of the January 2010 rating decision.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development, including obtaining a fully adequate VA examination and opinion, has been accomplished with regard to the issues decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has also undertaken extensive and reasonable efforts to attempt to obtain all relevant, identified post-service medical records, and has considered her lay statements and personal testimony from the September 2015 Board hearing, which has been transcribed and included in the record.  At the September 2015 hearing, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements of the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 
23 Vet. App. 488, 492 (2010).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the issues decided herein may be considered on the merits at this time without prejudice to the Veteran.

II. New and Material Evidence

Entitlement to service connection for mental trauma was denied in a May 1996 rating decision on the basis that there was no record of mental trauma showing a chronic disability subject to service connection.  It was noted that the existence of a claimed condition and its possible relationship to service was necessary to establish a well-grounded claim.  A November 1996 correspondence from the Veteran was accepted as a notice of disagreement to this decision.

In March 1998, the Veteran was afforded a VA examination.  She reported feeling angry and depressed over her physical deformities and having a lack of motivation, hopelessness, and frustration.  She was diagnosed with depression and body dysmorphic disorder due to a preoccupation with slight physical anomalies.  It was noted that her preoccupation caused clinically significant distress or impairment of social and occupational functioning.

On the basis that there was no nexus found between the Veteran's psychiatric disorders and a service-connected disability, the issue was again denied in an August 1999 statement of the case.  While the Veteran's former representative submitted a VA Form 646 addressing this issue in July 2003, this does not constitute a timely appeal, as it was submitted well after 60 days from the date of the rating decision and one year after the date of the statement of the case.  
See 38 C.F.R. § 20.302 (2015).  The Veteran did not perfect a timely appeal to the August 1999 statement of the case, and the May 1996 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302, 20.1103(b) (2015).  

The Veteran submitted a new claim of entitlement to service connection for anxiety disorder as secondary to her service-connected acne keloiditis and back pain in July 2009.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the prior denial in May 1996, the Veteran's VA treatment records show that she has undergone some counselling for symptoms of depression.  In June 2009, her primary care attending physician noted that she was on Prozac for depression and gave her a current diagnosis of depression.  In May 2009, she reported having depression "for years," and that she was currently on leave from her job due to depression/sadness.  The Veteran also appeared at a Board hearing in September 2015, at which she testified that she started feeling panic and anxiety during drills on Board the ship in service.  Board Hearing Transcript 16-17.  She stated that she has difficulty concentrating, feels uncomfortable, and gets anxious.  Id. at 20.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, all newly submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Board finds that the evidence submitted since the May 1996 rating decision (as noted in the previous paragraph), when evaluated cumulatively, sufficiently relates to one of the unestablished facts necessary to substantiate the appellant's claim, that of the nexus between the Veteran's current psychiatric disorder and her military service, and it raises a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record.  The additional evidence is therefore found to be new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board acknowledges that the Veteran's prior claim was for "mental trauma," and not specifically for "anxiety disorder," the disability which was claimed in July 2009.  The Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  However, when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  The Board finds that the current claim on appeal, which has been characterized in the broadest possible way in order to benefit the Veteran, does not present a distinct disease or injury separate from that which was denied in May 1996.  Id.; Clemons, 23 Vet. App. at 5.  


III. Acne Keloiditis

The Veteran contends that her acne keloiditis warrants a compensable rating.  The Veteran testified that every few months large bumps on the back of her neck return, and that they are embarrassing to her and cause a loss of hair and pain.  Board Hearing Transcript 11.  She stated that she uses a topical cream which helps to decrease the appearance of the keloids.  Id. at 11.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran's acne keloiditis has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7800, for burn scars or disfigurement of the head, face, or neck.  Diagnostic Code 7800 allows for a compensable (10%) rating when there is at least one "characteristic of disfigurement."  38 C.F.R. § 4.118, Diagnostic Code 7800.  
A 30 percent rating under Diagnostic Code 7800 requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features; or 2 or 3 "characteristics of disfigurement."  Id.  The "characteristics of disfigurement" are: a scar 5 or more inches (13 or more centimeters (cm.)) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo or hyperpigmented in an area exceeding 6 square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 
6 square inches (39 square cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 square cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 square cm.).  Id., Note (1).  

While the Veteran's specific diagnosis, acne keloiditis, also known as keloidal folliculitis, is not listed in the Rating Schedule, Diagnostic Code 7820 states that infections of the skin not listed elsewhere are to be rated as disfigurement of the head, scars, or dermatitis, depending on  the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.

The rating criteria for dermatitis require that at least 5 percent of the entire body or exposed areas be affected or that the condition require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for less than 6 weeks in order to be assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Codes 7806.  A 20 percent rating is assigned when 20 to 40 percent of the entire body or exposed area is affected, or systemic therapy was required for a duration of 6 weeks or more during the past 12 months.  Id.

Diagnostic Code 7804 rates scars which are unstable or painful.  38 C.F.R. § 4.118.  One or two scars which are unstable or painful are assigned a rating of 10 percent.  Id.  Three or four scars which are unstable or painful are assigned a rating of 
20 percent.  Id.

The Veteran has also contended that her primary symptom associated with acne keloiditis other than the lesions themselves is loss of hair, and the Veteran was found on VA examination to have scarring alopecia.  Scarring alopecia or cicatricial alopecia is "hair loss associated with scarring, usually irreversible and found on the scalp."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 53 (32nd ed. 2012).  Scarring that affects less than 20 percent of the scalp is assigned a noncompensable rating.   8 C.F.R. § 4.118, Diagnostic Code 7830.  Scarring alopecia is assigned a 
10 percent rating only when it affects 20 to 40 percent of the scalp.  Id.  Scarring alopecia is assigned a 20 percent rating when it affects 40 percent or more of the scalp.  Id.

The Board has also considered whether any additional diagnostic codes would be appropriate and would allow for a higher rating.  The October 2009 VA examiner specifically noted that the Veteran did not have acne, chloracne, alopecia areata (but did diagnosis alopecia), or hyperhidrosis, and thus the rating criteria for these disorders are not applicable.  Diseases of keratinization require localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids in order to be assigned any compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7824.

After applying the rating criteria discussed above, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's acne keloiditis of the posterior head.

The Veteran was afforded a VA examination in October 2009.  The Veteran reported having acne-like lesions filled with pus which drained spontaneously and caused crusting, itching, and hair loss in the areas affected.  She reported having attacks of these symptoms as often as 3 times a year, lasting for 4 weeks.  She reported being self-conscious of her aesthetic appearance and therefore abstained from doing outdoor activities or errands during daylight hours when people outside might see her.  Physical examination found scarring alopecia covering 5 percent of the scalp.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  Examination found no acne, chloracne, alopecia areata, or hyperhidrosis.  The skin lesion coverage of the exposed area was 5 percent, and coverage of the whole body was .1 percent.  There was a scar on the occipital region of the head measuring 1 centimeter by 0 centimeters.  The scar was not painful and had no underlying tissue damage, inflammation, disfigurement, or limitation of motion.  There was hypopigmentation of the scar.  The Veteran was diagnosed with acne keloiditis of the head and alopecia, and the examiner noted that there was patchy hair loss in the areas of the previous lesions.

As the VA examiner indicated that the Veteran's skin lesion coverage of the exposed area was 5 percent, a 10 percent rating is warranted under Diagnostic Code 7806.

There is, however, no basis for assigning a rating any higher than 10 percent at any time during the period on appeal.  As was shown by the October 2009 VA examination, the Veteran has not demonstrated any of the symptomatology required for rating higher than 10 percent under any of the diagnostic codes discussed above.  She was not found to have any of the "characteristics of disfigurement."  The Veteran was found to have one scar which was not of sufficient size to warrant a compensable rating, nor was it unstable or painful.  The area affected was not found to be at least 20 percent of the entire body or exposed areas.  She has not at any time required systemic therapy such as corticosteroids or other immunosuppressive drugs.  

A separate evaluation for the Veteran's loss of hair also is not warranted, as the Veteran's scarring alopecia was not found to affect at least 20 percent of her scalp.

There is no medical evidence indicating that the Veteran's October 2009 VA examination is not an accurate representation of her current disability.  The Veteran's VA treatment records are silent for any complaints related to acne keloiditis.  They indicate that the Veteran has a prescription for a topical cream only, and there is no indication that the Veteran has had systemic therapy for her skin disorder at any time.  The Veteran has not indicated that she has received any treatment for this condition elsewhere, and she testified that she only treats it with a topical cream.  See Board Hearing Transcript 11.

The Board acknowledges that the Veteran is competent to describe her symptoms as she experiences them.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the symptoms she described in her September 2015 testimony are consistent with the findings within the medical evidence of record, and do not indicate symptomatology that would warrant any higher rating than that now assigned.  The Board acknowledges that the Veteran testified that she experiences pain when the keloids grow.  Board Hearing Transcript 11.  However, the additional symptom of pain alone does not indicate that there is any further functional impairment that would warrant compensation, and there is also no evidence showing that the Veteran has a painful scar which would warrant separate compensation.  See 38 C.F.R. § 4.118, Diagnostic Code 4.118.  To the extent that the Veteran has indicated symptomatology greater than that found on examination, the clinical findings of a trained medical professional are found to be of greater probative weight than the assertions of the Veteran and her subjective assessment of symptoms that may be associated.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As a final matter, the Board has also considered whether the Veteran's acne keloiditis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria have been found to adequately describe the Veteran's disability level and symptomatology level.  The rating criteria for skin disorders address the size of the area affected, hair loss, disfigurement and characteristics of disfigurement, and any associated discomfort which would predictably be associated with a skin disorder.  The Veteran was not hospitalized at any time during the period currently being decided, nor is there any evidence that her skin disorder has caused impairment in her occupational functioning.  The Board acknowledges that the Veteran has testified that she has severe embarrassment due to her skin disability and that she avoids going out in public in the daytime when she is having a flare up.  The Veteran's treatment records also indicate that in the past she has been diagnosed with body dysmorphic disorder and been found to have a preoccupation with her physical appearance flaws.  The Veteran is not, however, currently service-connected for a psychiatric disability, including body dysmorphic disorder.  Whether the Veteran does have a service-connected disability which is related to service or her service-connected disabilities is addressed in the remand portion of this remand, and thus these symptoms will be addressed at a later time.  The Board finds no evidence in the medical records of an exceptional or unusual clinical picture, nor that there is any additional functional impairment caused by the collective impact of her service-connected disabilities (in this case, the Veteran is also service connected for thoracolumbar spine traumatic arthritis, evaluated as 
10 percent disabling, and uterine laceration with adhesions residuals, evaluated as 10 percent disabling).  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In sum, a 10 percent evaluation, but no higher, is warranted for the Veteran's acne keloiditis of the posterior head for the entire period on appeal.  In reaching this decision the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against finding that any higher rating is warranted, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, is reopened; the appeal is allowed to this extent.

Entitlement to a rating of 10 percent, but no higher, for acne keloiditis of the posterior head is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

I. Uterine Laceration

The Veteran testified in September 2015 that she underwent a partial hysterectomy in 2013 and that a great deal of scar tissue associated with the prior tubal ligation had to be removed.  Board Hearing Transcript 3.  She stated that she still has pain in her lower stomach for which she requires daily medication.  Id. at 4-5.  The Veteran's VA treatment records show that prior to this 2013 surgery, the Veteran was being treated for pelvic pain and menorrhagia, including daily blood spotting.

VA is obligated to provide a new examination when the evidence indicates that the service-connected condition has become more severe.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In this case, the Veteran's residuals of uterine laceration have clearly undergone a significant change since the prior VA examination in October 2009, and a remand is necessary in order to afford the Veteran a new VA examination.

II. Thoracolumbar Spine

The Veteran testified that she still has pain in her lower back, from the neck to the tailbone, and that she also has tingling, pain, and numbness in her right hip and leg.  Board Hearing Transcript 6.  She stated that she has trouble moving from side to side and that the disability makes it difficult to clean the house or do other chores.  Id. at 7.

At the Veteran's October 2009, the examiner noted that the Veteran reported having numbness and tingling that ran from her back to her feet, but he did not address whether the Veteran had any neurological disabilities stemming from her service-connected thoracolumbar spine traumatic arthritis.  When evaluating service-connected spinal disorders, any associated objective neurologic abnormalities must be considered and evaluated separately under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Note (1) (2015).  As the Veteran has indicated that she has neurological symptoms associated with her spinal disability, this issue must be remanded for a new VA examination to discuss and evaluate the severity of these symptoms.

III. Ear Disability

The Veteran testified that she first had ringing in her ears when she was stationed on a ship and exposed to loud noise.  Board Hearing Transcript 12.  She stated that when the ship was worked on in drydock, she was exposed to jackhammer noise for several days in a row.  Id. at 13-14.  She stated that she still has some ringing in her ears, as well as pain, itching, swelling, and intermittent ear disability flare-ups.  Id. at 15.

The Veteran's testimony indicates that she may intend her claim to encompass service connection for an ear disability other than tinnitus, as she has asserted that she has symptoms such as pain, itching, and swelling.  The Veteran has not yet been afforded a VA audiological examination.  As the Veteran has indicated that she has current symptomatology which may be related to the symptoms she credibly testified about having in service, and there is insufficient medical evidence of record for the Board to adjudicate the issue at this time, a VA examination and medical opinion are needed prior to further adjudication.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

IV. Acquired Psychiatric Disorder

The Veteran contends that she has an acquired psychiatric disorder which either first had its onset during her active duty service or is secondary to her service-connected disabilities.  The Veteran's service treatment records show that she circled "depression" on her September 1994 Report of Medical History at separation from service and noted that she had attended counseling for depression in 1993.  The doctor noted a history of "depression - situational - NCD."  The Veteran's post-service treatment records from VA show counselling and a diagnosis of depression.

The Veteran has testified that she has symptoms of anxiety and depression which had their onset during her active duty service and have continued to the present day, and this is supported by her service treatment records.  As the Veteran has not yet been afforded a VA examination during the current appeal addressing the question of the relationship of a current psychiatric disability and service, and there is insufficient evidence for the Board to adjudicate the issue at this time, a VA examination and medical opinion are needed prior to further adjudication.  McLendon, 20 Vet. App. 79, 81.

Efforts must also be made to obtain the Veteran's mental hygiene records from service.  The evidence indicates that the Veteran underwent counselling for depression in service, and mental hygiene/psychiatric records may be filed separately from the service treatment records.

V. TDIU

The Veteran claims that she is unable to perform gainful employment due to her service-connected disabilities.  The Veteran testified that she last worked in 2012, but that the constant sitting caused her legs to go numb and hurt her tailbone.  Board Hearing Transcript 21.  She stated that her gastrointestinal problems also made employment difficult.  Id. at 21-22.

The issue of entitlement to a TDIU is inextricably intertwined with the remanded issues discussed above, and therefore this issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, the Board finds that further development is needed regarding this issue, to include a social and industrial survey.  

VI. Service Personnel and VA Treatment Records

The Veteran's VA treatment records show that she has been receiving medical care at the Atlanta VA Health Care System.  As additional, more recent records may provide evidence probative to determining the current severity of the Veteran's disabilities, all relevant treatment records dated since December 2012 must be acquired and associated with the claims file.

Lastly, the Board notes that only the Veteran's DD Form 214 for the period of service from October 1991 to September 1994 is of record.  However, the Veteran's service treatment records indicate that she had additional service prior to this period, and the DD Form 214 of record shows that she had almost 4 years of additional prior service.  Efforts should be made to obtain all of the Veteran's DD Forms 214 in order to create a complete record and accurate representation of her service including, if necessary, requesting her complete personnel records.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain copies of all of the Veteran's DD Forms 214, to include, if necessary, requesting the Veteran's complete personnel records.  All records received should be associated with the claims file.  If the AOJ cannot locate a legible copies of any needed records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile and notify the Veteran of this.

2.  Obtain from the Atlanta VA Health Care System all outstanding, pertinent records of treatment of the Veteran since December 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

3.  Attempt to obtain any outstanding mental hygiene records associated with the evaluation or treatment of the Veteran during her active duty service.  All records received should be associated with the claims file.  If the AOJ cannot locate these records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile.

4.  After completing #1-2, schedule the Veteran for a VA examination to determine the current severity of her uterine laceration with adhesions residuals.  The VA examiner should review the file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner must specifically address the Veteran's assertion that she underwent a partial hysterectomy in 2013 and the VA treatment records showing that prior to 2013, she experienced pelvic pain, menorrhagia, and daily blood spotting.  The examiner should attempt, if possible, to provide information regarding the severity of the Veteran's symptoms for the entirety of the period since she filed the claim in July 2009.

The examiner must discuss what impairment is caused by uterine laceration with adhesions residuals on the Veteran's functional impairment, to include on occupational functioning.  The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

5.  After completing #1-2, schedule the Veteran for a VA examination to determine the current severity of her thoracolumbar spine traumatic arthritis.  The VA examiner should review the file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner should also identify any current upper or lower extremity neurological disorders associated with the Veteran's service-connected thoracolumbar spine disorder, including any symptoms of pain, numbness, tingling, neuritis, paresthesia, and/or paralysis.  The examiner is asked to address the Veteran's contentions that she has pain and numbness in her right leg.

The examiner must discuss what impairment is caused by thoracolumbar spine traumatic arthritis on the Veteran's functional impairment, to include occupational functioning.  The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

6.  After completing #1-2, schedule the Veteran for a VA examination to determine the nature and etiology of all current ear disorders, to include tinnitus.  The VA examiner should review the file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

After reviewing the claims file, performing an in-person examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a) Identify all current ear disorders, including tinnitus, if present.  Please also discuss her reports of having symptoms of pain, swelling, and itching, and their likely etiology.

In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the July 2009 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b) For every diagnosed disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service?

In providing this opinion, the examiner must discuss the Veteran's assertions that she experienced ringing in her ears during service and that she was exposed to loud noises while serving on a ship, including several days of working near jackhammers.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

7.  After completing #1-3, schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the nature and etiology of all current psychiatric disorders.  The VA examiner should review the file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

After reviewing the claims file, performing an in-person examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a) Identify all current psychiatric disorders.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the July 2009 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b) For every diagnosed psychiatric disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service?  

In providing this opinion, the examiner must discuss the Veteran's assertions that she felt panic and anxiety during drills onboard her ship in service and the September 1994 Report of Medical History showing that she had attended counselling for depression.

c) For every current diagnosis found, is it at least as likely as not that the disorder was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by her service-connected thoracolumbar spine traumatic arthritis, uterine laceration residuals, and acne keloiditis of the posterior head?  Please explain why or why not, including a discussion of the March 1998 diagnosis of depression and body dysmorphic disorder due to preoccupation with slight physical anomalies.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

8.  After completing #4-6, arrange for the Veteran undergo a social survey, administered by a social worker (or other appropriate evaluator), to evaluate the impact of each her service-connected disabilities on his ability to interact with others and function in an industrial setting, in accordance with M21-1, III.iv.3.A.10.  The claims file and a copy of this Remand should be made available to the examiner.  The survey report should be prepared and associated with the Veteran's claims folder.

As part of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each of her service-connected disabilities, and the impact of those on her employability.  In particular, the examiner must comment on the functional impairment caused solely by the service-connected disabilities.  When doing so, the examiner should fully consider and explain the importance of the Veteran's education and occupational experience.  

A comprehensive rationale must be provided for any opinion offered.

9.  Provide the Veteran with adequate notice of the date and place of all requested examinations at her latest address of record.  A copy of all notifications must be associated with the claims folder.  She is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.  38 C.F.R. § 3.655 (2015).

10.  After undertaking any other additional development necessary, readjudicate the issues on appeal, including the entitlement to a TDIU.  If any benefit sought remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Then, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


